UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5180


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZLJAHUC LOGAN JAMES,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:08-cr-00821-SB-1)


Submitted:   September 23, 2010            Decided:   October 14, 2010


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janis   Richardson   Hall,   Greenville,  South   Carolina, for
Appellant. Robert Nicholas Bianchi, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zljahuc    Logan     James    appeals       the    132-month    sentence

imposed following his guilty plea to interference with commerce

by robbery, in violation of 18 U.S.C. § 1951 (2006), and using

and carrying a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C.A. § 924(c)(1) (West 2000 &

Supp.      2010). *     James’s     counsel       filed     a    brief   pursuant     to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the     district       court   failed      to     adequately        explain    James’s

sentence.       James has not filed a pro se brief, though he was

advised of his right to do so.                  Finding no reversible error, we

affirm.

              The sole issue raised by counsel in the Anders brief

is    whether    the    district    court       committed       procedural    error   by

failing to adequately explain James’s sentence.                       In reviewing a

sentence, we must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2006) factors, or failing to

adequately explain the sentence.                   Gall v. United States, 552

       *
       The sentence consists of twelve months on the robbery
count and a consecutive mandatory statutory sentence of 120
months on the firearm count.



                                            2
U.S. 38, 51 (2007).             The district court is not required to

“robotically tick through § 3553(a)’s every subsection.”                            United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                          However,

the district court “must place on the record an ‘individualized

assessment’ based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit ‘meaningful appellate review.’”

United    States      v.   Carter,    564       F.3d    325,   330   (4th    Cir.    2009)

(quoting      Gall,    552   U.S.    at    50)     (internal     footnote     omitted).

Further, in imposing a variant sentence, as was imposed on the

robbery count, the district court “must consider the extent of

the deviation and ensure that the justification is sufficiently

compelling to support the degree of the variance.”                            Gall, 552

U.S. at 50.

              Because counsel raises the claimed error for the first

time on appeal, we review for plain error.                           United States v.

Lynn, 592 F.3d 572, 577 (4th Cir. 2010).                       To demonstrate plain

error,    a    defendant     must    show       that:   (1)    there   was   an     error;

(2) the       error   was    plain;       and     (3)    the   error    affected       his

“substantial rights.”          United States v. Olano, 507 U.S. 725, 732

(1993).       Our review of the record leads us to conclude that the

district court did not commit reversible procedural error in

imposing James’s variant sentence.

                                            3
            We    consider      the     substantive          reasonableness            of   the

sentence, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.            We may not presume an outside-Guidelines

sentence is unreasonable.               Id.       We “may consider the extent of

the   deviation,    but    must       give     due       deference    to     the      district

court’s decision that the § 3553(a) factors, on a whole, justify

the extent of the variance.”                  Id.       On review, we conclude that

the district court did not commit substantive error in imposing

the downward variant sentence on the robbery count.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform James, in writing, of his right to

petition   the    Supreme       Court    of       the    United     States      for    further

review.    If James requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

James.     We dispense with oral argument because the facts and

legal    conclusions      are    adequately             presented    in    the     materials

before    the    court   and     argument         would     not     aid   the    decisional

process.

                                                                                      AFFIRMED



                                              4